Citation Nr: 0302592	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  00-04 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for gout and degenerative arthritis of the right hand.

2.  Entitlement to an initial rating in excess of 10 percent 
for gout and degenerative arthritis of the left hand.

3.  Entitlement to an increased rating for gout of the right 
knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an initial rating in excess of 10 percent 
for gout and degenerative arthritis of the left knee.

5.  Entitlement to an increased evaluation in excess of 10 
percent for instability of the left knee.  

6.  Entitlement to an initial rating in excess of 10 percent 
for gout and calcaneal spurs of the right foot.

7.  Entitlement to an initial rating in excess of 10 percent 
for gout and calcaneal spurs of the left foot.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a friend


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active service from November 1955 to December 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 RO rating decision.  In August 
2001, the Board issued a decision that denied evaluations in 
excess of 10 percent for gout of the right knee, for gout and 
degenerative arthritis of the left knee, for gout and 
degenerative arthritis of the left hand, for gout and 
degenerative arthritis of the right hand, for gout and 
calcaneal spurs of the left foot, and for gout and a 
calcaneal spur of the right foot. The Board granted a 
separate evaluation of 10 percent for instability of the left 
knee.  The Board remanded the issues of entitlement to 
service connection for gout of the elbows, the shoulders, the 
cervical spine, and the lumbar spine, for degenerative disc 
disease and degenerative arthritis of the cervical and lumbar 
spine, degenerative arthritis of the right shoulder 
(dominant), and osteophyte formation of the left shoulder, 
for a spur of the right elbow (dominant), for a disability of 
the left elbow, and for status post left knee partial medial 
and lateral meniscectomies and chondroplasty of the trochlea, 
as well as entitlement to a total evaluation based upon 
individual unemployability (TDIU).

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).  In April 2002, the CAVC granted 
a Joint Motion by the veteran and VA General Counsel and 
vacated and remanded that part of the Board's August 2001 
decision that denied: (1) an increased evaluation for gout of 
the right knee, currently evaluated as 10 percent disabling; 
(2) an increased evaluation for gout and degenerative 
arthritis of the left knee, currently evaluated as 10 percent 
disabling, (3) an increased evaluation in excess of 10 
percent for instability of the left knee, (4) an increased 
evaluation for gout and degenerative arthritis of the left 
hand, currently evaluated as 10 percent disabling, (5) an 
increased evaluation for gout and degenerative arthritis of 
the right hand, currently evaluated as 10 percent disabling, 
(6) an increased evaluation for gout and calcaneal spur of 
the left foot, currently evaluated as 10 percent disabling, 
and (7) an increased evaluation for gout and calcaneal spur 
of the right foot, currently evaluated as 10 percent 
disabling.  The appeal as to the remaining issues was 
dismissed. 

Since the Board's August 2001 decision, VA and private 
examination reports and other medical records have been 
associated with the claims file.  Obviously, this evidence 
was received after the RO's last issuance of a supplemental 
statement of the case (in October 2000).  However, the claims 
file need not be returned to the RO, because 38 C.F.R. 
§ 20.1304 has been amended to no longer require consideration 
and issuance of a supplemental statement of the case by the 
agency of original jurisdiction of pertinent evidence 
submitted by an appellant without waiver of this procedural 
right.  66 Fed. Reg. 3099 (Jan. 23, 2002).  This amendment 
applies to appeals pending on February 22, 2002, whether at 
the Board, the CAVC, or the United States Court of Appeals 
for the Federal Circuit.  66 Fed. Reg. 3099, 3100 (Jan. 23, 
2002).

The case has been returned to the Board following the Court's 
remand.  This decision of the Board will respond to the 
mandate of the Court.  As for the issues that the Board 
remanded to the RO in August 2001, the record now before the 
Board does not indicate that the RO has acted on these 
matters.  Consequently, the Board will defer a decision 
concerning these issues until the RO has completed its 
action, as instructed by the Board in August 2001.  


FINDINGS OF FACT

1.  Gout is inactive.

2.  Since the initial grant of service connection, gout and 
degenerative arthritis of the right hand have resulted in no 
ankylosis of any joint of any finger or the thumb, and no 
limitation of motion of any finger to a degree of limitation 
of flexion to less than within 1 inch of the transverse fold 
of the palm or of the thumb to less than within 1 inch of 
each fingertip.

3.  Since the initial grant of service connection, gout and 
degenerative arthritis of the left hand have resulted in no 
ankylosis of any joint of any finger or the thumb, and no 
limitation of motion of any finger to a degree of limitation 
of flexion to less than within 1 inch of the transverse fold 
of the palm or of the thumb to less than within 1 inch of 
each fingertip.

4.  The veteran's right knee disability is manifested by 
limitation of flexion to no greater than 45 degrees and of 
extension to greater than 10 degrees, and by less than slight 
instability. 

5.  Since the initial grant of service connection, disability 
due to gout and degenerative arthritis of the left knee has 
been analogous to limitation of flexion to no greater than 45 
degrees or of extension to no greater than 10 degrees, and in 
no more than slight instability.

6.  Since the initial grant of service connection, gout and 
calcaneal spurs of the right foot have resulted in no more 
than moderate disability.

7.  Since the initial grant of service connection, gout and 
calcaneal spurs of the left foot have resulted in no more 
than moderate disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
gout and degenerative arthritis of the right hand have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.14, 4.31, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5002, 5017, 5223 (as in effect prior to and from August 
26, 2002). 

2.  The criteria for a rating in excess of 10 percent for 
gout and degenerative arthritis of the left hand have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.14, 4.31, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5002, 5017, 5223 (as in effect prior to and from August 
26, 2002).

3.  The criteria for a rating in excess of 10 percent for 
gout of the right knee have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 
4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5002, 5017, 5257, 
5260, 5261 (2002).

4.  The criteria for a rating in excess of 10 percent for 
gout and degenerative arthritis of the left knee have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.14, 4.31, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5017, 5260, 5261 (2002).

5.  The criteria for a rating in excess of 10 percent for 
instability of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 
4.31, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2002).

6.  The criteria for a rating in excess of 10 percent for 
gout and calcaneal spurs of the right foot have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.14, 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5002, 
5017, 5284 (2002).

7.  The criteria for a rating in excess of 10 percent for 
gout and calcaneal spurs of the left foot have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.14, 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5002, 
5017, 5284 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims concerning assigned ratings

A.  General considerations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2002).  Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (2002).  Examination reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2 (2002).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2002).  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2002).  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  38 C.F.R. § 4.14 (2002).  Where, however, 
separate and distinct manifestations have arisen from the 
same injury, separate disability ratings may be assigned 
where none of the symptomatology of the conditions overlaps.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. A little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, either through atrophy, the condition of the skin, 
absence of the skin, absence of normal callosity or the like.  
38 C.F.R. § 4.40 (2002). 

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2002). 

The CAVC has held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate statement of the case.  Id. at 126 and 132.  With 
an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, ". . . 
the present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.  Where applicable below, the Board will consider 
entitlement to higher initial ratings, including entitlement 
to "staged ratings."

B.  Right hand and left hand

The veteran's service-connected right and left hand 
disabilities have each been assigned an initial 10 percent 
rating under Diagnostic Codes 5017 (for gout) and 5223 (for 
favorable ankylosis of multiple fingers).  

Under Diagnostic Code 5017, gout is actually rated under the 
criteria for rheumatoid arthritis, Diagnostic Code 5002.  See 
38 C.F.R. § 4.71a (2002).  Gout as an active process with 
constitutional manifestations associated with active joint 
involvement that is totally incapacitating warrants a 100 
percent rating; with less symptomatology than the criteria 
for a 100 percent rating but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods a 60 percent 
rating is assigned; and with symptom combinations productive 
of definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year a 40 percent rating is 
assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5002 (2002).

So the first question is whether the veteran's gout of the 
hands is an active process.  During a November 1998 VA 
examination, a VA physician concluded that the veteran's gout 
was an inactive process.  At an October 2002 VA examination, 
the examiner noted that he saw no evidence that the veteran 
had any definite bone erosion which would give him evidence 
of possible gouty arthritis in the fingers.  Thus, it appears 
that the veteran does not suffer from active gout. As his 
gout is inactive, there is no basis for a higher rating based 
upon symptoms associated with active disease. 

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5002.  It is noted that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion and 
that the ratings for active process will not be combined with 
the residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5002 (2002).

As detailed below, no evidence indicates that the veteran has 
any unfavorable ankylosis of his fingers.  Favorable 
ankylosis of multiple fingers is evaluated under Diagnostic 
Code 5223.  During the course of this appeal, revisions were 
made to Diagnostic Codes 5216-5230.  See 67 Fed. Reg. 48784-
48787 (July 26, 2002).  The veteran was made aware of these 
revisions in a December 2002 letter from the Board.  Since 
his appeal was pending at the time the applicable regulation 
was amended, the veteran is entitled to consideration under 
whichever set of regulations - original or revised - 
provide him with a higher rating.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).


Under the version in effect until August 26, 2002, Diagnostic 
Codes 5220 through 5223 were applied to favorable ankylosis 
or limited motion permitting flexion of the tips to within 2 
inches (5.1 cms.) of the transverse fold of the palm.  
Limitation of motion of less than 1 inch (2.5 cms.) in either 
direction was not considered disabling.  Under Diagnostic 
Code 5223, favorable ankylosis of the middle finger and 
either the ring finger or the little finger, or of the ring 
finger and little finger, warrants a 10 percent rating, 
irrespective of extremity that is affected.  Favorable 
ankylosis of the index finger and either the little finger, 
the ring finger, or the middle finger warrants a 20 percent 
rating, irrespective of extremity that is affected. For the 
major extremity, favorable ankylosis of the thumb and either 
the index finger, the middle finger, or the ring finger is 
rated 30 percent.  For the minor extremity, favorable 
ankylosis of the thumb and either the index finger, the 
middle finger, or the ring finger is rated 20 percent.  38 
C.F.R. § 4.71a, Diagnostic Code 5223 (as in effect prior to 
August 26, 2002).

In this case, an examination in March 1998 revealed nodes at 
the veteran's distal and proximal interphalangeal joints.  A 
private physician, in a June 1998 letter opined that the 
veteran's gout resulted in ankylosis of the third and fifth 
fingers on the right side and of the third and fourth fingers 
on the left side. 

During his November 1998 VA examination, the veteran 
complained of morning stiffness in his interphalangeal joints 
and slight inability to fully extend the distal phalanges of 
several fingers, the most severe of which was the left third 
distal interphalangeal phalanx (i.e., the left middle 
finger).  Examination revealed a slight flexion deformity of 
some of the distal interphalangeal joints, the most severe 
being the left third distal interphalangeal joint (which was 
limited to 150 degrees, or a 30 degree flexion deformity).  
The veteran, however, had good grip strength in both hands, 
and dexterity was normal.

At his October 2002 VA examination, he described having a 
slow, progressive pain in all the joints of his fingers 
(lesser in the thumb area).  He said his joints would swell 
at times, particularly his proximal interphalangeal (PIP) and 
distal interphalangeal (DIP) joints.  He self-treated by 
holding ice with and rubbing liniment on his hands.  He 
complained of some grip weakness in both hands with 
repetitive use and said he occasionally dropped forks after 
using his hands.  He also complained of occasional cramping 
in his hands when grasping over a long time.  He said it 
sometimes felt as if his hands were on fire.  He  denied 
having any real flare-ups (including redness or swelling) but 
said his hands bothered him and would become fatigued on 
repetitive use.  He denied any edema or effusion of the 
joints, as well as any instability, stiffness, or tenderness 
of the fingers. 

Examination revealed that the veteran could make a full right 
fist which was strong against the examiner's resistance.  The 
examiner could not pry the right fist open after the veteran 
made it.  All of his fingers of the right hand could be 
brought down to the mid crease of the palm without 
difficulty.  The veteran lacked full extension at the PIP 
joints of all the fingers including the index, long, ring, 
and little fingers.   Range of motion was from minus 30 
degrees to 90 degrees at the PIP joint with some +1 swelling 
of these joints noted.  He also had some restricted full 
extension of the DIP joints of the index, long, and ring 
fingers, going from minus 20 degrees to 45 degrees at the DIP 
joint.  He had full extension and 70 degrees of flexion at 
the metacarpal phalangeal (MP) joints of all the fingers.  
His thumb had +1/4 swelling at the MP joint and he went from 
minus 10 degrees to 70 degrees at that joint.  He could 
oppose the thumb to all of the fingers without difficulty.  
He had a mild degree of flexion deformity at the PIP and DIP 
joints, and could only be brought out to about 5 degrees.  
Attempts to further extend these joints brought some pain.  
There was no redness and no inflammation.

The left hand also could make a full fist with all of the 
fingers except the long (i.e., middle) finger.  The veteran 
reported that he had previously injured his tendon over the 
volar surface.  He came within one inch of getting the distal 
portion of the long finger of the left hand into the median 
crease of the palm on making a fist.  He lacked full 
extension of all the fingers, having range of motion from 
minus 30 degrees to 90 degrees. Attempts to move passively 
from minus 30 degrees to about minus 20 degrees were met with 
resistance and pain.  There was +1/4 swelling of the DIP 
joints, which also displayed some loss of full extension 
(although less than the right hand, going from minus 10 
degrees to 45 degrees).  The thumb could oppose all of the 
fingers of the left hand without difficulty and he had no 
redness or active inflammation. 

X-rays revealed some degenerative changes seen at the DIP 
joints of all the fingers of both hands with some osteophytes 
present of the joints and some narrowing.  The PIP joints of 
both hands look relatively good without any evidence of 
severe narrowing of the joints.  The MP joints also looked 
good.  The DIP joint of both thumbs showed evidence of 
degeneration with narrowing of the articular cartilage spaces 
and osteophytes present of the thumb areas but the MP joints 
of the thumb looked normal.

The examiner saw no evidence of definite bone erosion which 
indicated possible gouty arthritis in the fingers, but the 
veteran did appear to have degenerative arthritis at the DIP 
and PIP joints.  In summary, the examiner felt that the 
veteran had no ankylosis of the joints or fingers, despite 
having some reduced range of motion and extension at the PIP 
and DIP joints.  The veteran only felt pain when attempting 
to passively extend these joints from their mildly flexed 
position.  He could flex and extend against gravity and 
strong resistance, and did not have any limitation of 
function due to pain.  The examiner noted that the veteran 
did experience some fatigue after repetitively using his 
hands.  

Although one doctor reported in June 1998 that the veteran 
had ankylosis of the third and fifth fingers on the right 
side and of the third and fourth fingers on the left side, 
subsequent examinations in November 1998 and in October 2002 
clearly indicate that the veteran does not have ankylosis of 
the thumb or of any finger.  Nonetheless, Diagnostic Code 
5223 would still apply to limited motion of the fingers.  The 
Board notes that the veteran was described as having normal 
dexterity and good grip strength.  During the November 1998 
examination, his left middle finger clearly showed limitation 
of motion while the right middle finger showed limitation of 
motion during the October 2002 examination.  Both 
examinations revealed at least slight flexion deformity of 
some of the distal interphalangeal joints of the other 
fingers.  Nonetheless, none of the examinations shows 
limitation of motion of two digits of either hand to the 
extent of flexion to within 2 inches or 5.1 cms. of the 
transverse fold of the palm.  At worst, the long or middle 
finger of the left hand was able to approach within one inch 
of the median crease of the palm.  Consequently, a 20 percent 
rating cannot be supported.  Both examination reports reflect 
that the veteran is clearly able to oppose his thumbs against 
each of the respective fingers of the right and left hand 
without difficulty, and there is no other evidence reflecting 
ankylosis (favorable or unfavorable) of the thumb, so a 30 
percent rating under that Diagnostic Code, for either hand, 
is not warranted.

Therefore, the Board finds that a rating higher than the 
current 10 percent rating, for gout and degenerative 
arthritis of either the left or the right hand, is not 
warranted under the prior version of Diagnostic Code 5223.  

As discussed above, ankylosis of any finger joint has not 
been demonstrated, although limitation of motion has been 
observed.  Under the revised rating criteria for the fingers, 
the following rules are observed in classifying the severity 
of limitation of motion:

(1)  For the index, long, ring, and 
little fingers (digits II, III, IV, and 
V), zero degrees of flexion represents 
the fingers fully extended, making a 
straight line with the rest of the hand.  
The position of function of the hand is 
with the wrist dorsiflexed 20 to 30 
degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 
30 degrees, and the thumb (digit I) 
abducted and rotated so that the thumb 
pad faces the finger pads.  Only joints 
in these positions are considered to be 
in favorable position.  For digits II 
through V, the metacarpophalangeal joint 
has a range of zero to 90 degrees of 
flexion, the proximal interphalangeal 
joint has a range of zero to 100 degrees 
of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero 
to 70 or 80 degrees of flexion.

(2)  When two or more digits of the same 
hand are affected by any combination of 
amputation, ankylosis, or limitation of 
motion that is not otherwise specified in 
the rating schedule, the evaluation level 
assigned will be that which best 
represents the overall disability (i.e., 
amputation, unfavorable or favorable 
ankylosis, or limitation of motion) 
assigning the higher level of evaluation 
when the level of disability is equally 
balanced between one level and the next 
higher level.  
* * * * * 
(5) If there is limitation of motion of 
two or combine the evaluations.

38 C.F.R. § 4.71a (as in effect August 26, 2002).

The revised rating criteria provide specific diagnostic codes 
for limitation of motion of individual digits.  Under 
Diagnostic Code 5228, for either hand, limitation of motion 
of the thumb is rated 20 percent with a gap of more than two 
inches (5.1 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers; 10 percent with a 
gap of one to two inches (2.5 to 5.1 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the  
fingers; or 0 percent with a gap of less than one inch (2.5 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  

Under Diagnostic Code 5229, for either hand, limitation of 
motion of the index or long finger is rated 10 percent with a 
gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees, and rated noncompensable with a gap of 
less than one inch (2.5 cm.) between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension is limited by 
no more than 30 degrees.

Under Diagnostic Code 5230 any limitation of motion of the 
ring or little finger is rated noncompensable.  

Thus, even under the revised rating criteria, the outcome is 
essentially the same.  The most recent examination report 
described limitation of motion of the finger joints in 
degrees, and indicated full extension of the 
metacarpophalangeal joints, not more than 30 degrees loss of 
extension of the proximal interphalangeal joints, and not 
more than 20 degrees loss of extension of the distal 
interphalangeal joints.  Limitation of motion of the ring or 
little finger would not be compensable.  As for the index and 
long finger, limitation of extension must be more than 30 
degrees to be rated 10 percent.  Consequently, no more than 
the current 10 percent rating would be supported by the 
motion reported.

The Board has also considered whether an additional rating 
should be given for functional loss due to pain under 38 
C.F.R. § 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  It is 
necessary to consider these regulatory provisions in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

While the veteran has complained during VA examinations of 
morning stiffness, progressive pain, grip weakness, and 
occasional cramping with extended use, he has also denied 
having any real flare-ups, any instability, stiffness, or 
tenderness of the fingers.  Although the most recent VA 
examiner found that the veteran has some fatigue on 
repetitive use, he also found that there was no limitation of 
function due to pain.  In light of the veteran's consistently 
strong grip strength and his own denials of having flare-ups, 
instability, etc., the Board finds the 10 percent ratings 
currently assigned adequately compensate for any potential 
functional loss due to his hand disabilities. 

In summary, the preponderance of the evidence reflects that 
no greater than a 10 percent rating is warranted for either 
the veteran's service-connected gout and degenerative 
arthritis of the right hand or his gout and degenerative 
arthritis of the left hand.  A "staged rating" is not 
warranted in either case.

C.  Right knee

The veteran seeks an increased rating for gout of the right 
knee, which is currently rated as 10 percent disabling under 
Diagnostic Codes 5017 and 5257.  As noted above, gout is 
evaluated as rheumatoid arthritis under Diagnostic Code 5002.  
During the November 1998 VA examination, the examiner 
concluded that the veteran's gout was an inactive process, 
and it appears that the veteran no longer suffers from active 
gout.  As gout is inactive, there is no basis for a higher 
evaluation based upon symptoms associated with active 
disease.  For residuals, such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5002, 
5017 (2002).

Standard range of motion of a knee is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II 
(2002).  Under the rating criteria applicable to the knees, a 
10 percent rating is warranted where flexion is limited to 45 
degrees.  A 20 percent rating is warranted where flexion is 
limited to 30 degrees.  Limitation of extension to 10 degrees 
warrants a 10 percent rating, and a 20 percent rating is 
warranted where extension is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260, 5261 (2002).

At his March 1998 VA examination, the veteran's right knee 
revealed significant inflammation and tenderness over the 
bursa, as well as tenderness over the medial and lateral 
joint line. There was no effusion and range of motion was 
from 0 to 130 degrees.  Examination of the knees during a VA 
examination in November 1998 revealed bilateral subpatellar 
crepitus with no synovial thickening, warmth, effusion, or 
limitation of motion. 

During an August 1999 outpatient visit, the veteran 
complained of right knee pain.  In a June 1998 letter, a 
private treating physician indicated that range of motion in 
both knees was limited by pain.  During a local hearing in 
April 2001, however, the veteran emphasized swelling in his 
left knee, as opposed to symptomatology associated with the 
right knee. 

During a May 2000 VA outpatient visit, the veteran stated 
that he continued to have significant knee pain.  Most of the 
pain was not from his right knee, however.  The veteran 
stated that he had flare-ups only on prolonged standing and 
walking (otherwise he did reasonably well).  He appeared to 
have some decreased range of motion and objective evidence of 
painful motion.  The right knee did have some chronic type of 
swelling present but no real effusion was seen (nor any 
redness or heat). 

At his July 2002 VA examination, the right knee had a range 
of motion from 0 to 120 degrees, and with a "five pound" on 
his right ankle, he still had 0 to 120 degrees of motion.  
There was no swelling and the right knee was normal in 
appearance.  

At the September 2002 VA examination, the right knee revealed 
range of active range of motion from 0 to 90 degrees.  He 
started having pain at 90 degrees actively and he could be 
brought to passive flexion to 100 degrees, but pain increased 
from 90 to 100 degrees.  When extending his knee, he started 
to have pain at 30 degrees but he could come out actively to 
0 degrees (with increased pain).  He had +2/4 swelling.  With 
a five-pound weight on his right ankle he could go actively 
from 5 to 90 degrees and he could do this four times until he 
started to fatigue and have slower motion.  

None of the treatment records or examination reports reflect 
flexion which would even approach a limitation to 45 degrees.  
At worst, flexion was limited to 90 degrees (reflected on the 
September 2002 examination).  Thus, a rating in excess of 10 
percent under Diagnostic Code 5260 is not warranted.  
Likewise, the medical evidence simply does not reflect the 
limitation of extension to 15 degrees that would warrant a 20 
percent rating under Diagnostic Code 5261.  The veteran's 
testimony at his hearing suggested that treatment had been 
infrequent and available treatment records do not contain 
findings that would suggest limitation of function 
attributable to pain, etc., that is so significant that it 
suggests limitation analogous either to flexion limited to 30 
degrees or extension limited to 15 degrees.  Deluca.  

Nevertheless, the Board notes that Diagnostic Code 5257 
addresses recurrent subluxation or lateral instability of the 
knee.  Slight impairment under that rating criteria warrants 
a 10 percent rating, moderate impairment a 20 percent rating, 
and severe impairment a 30 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2002).  The medical evidence 
is somewhat contradictory on the issue of the degree to which 
the veteran's right knee disability is manifested by 
instability. 

On one hand, in the June 1998 letter, the private treating 
physician indicated that the veteran utilized a cane for 
ambulation.  During a May 2000 VA outpatient visit, the 
veteran stated that he had flare-ups only on prolonged 
standing and walking (otherwise he did reasonably well).  
There was guarding of movement only if the examiner passively 
brought him beyond what he could actively do.  At the 
September 2002 examination, the examiner noted +2/4 positive 
Lachman's sign, which indicated some anteroposterior 
instability with no lateral instability.    

Yet at a March 1998 VA examination, the veteran's right knee 
was stable.  At his July 2002 VA examination, the right knee 
showed good stability and was normal in appearance.  Thus, to 
the extent that the veteran does have any recurrent 
subluxation or lateral instability of the knee, the Board 
finds that the preponderance of the evidence simply does not 
reflect that it arises to the level of "slight" severity 
which would warrant a separate 10 percent rating under 
Diagnostic Code 5257.

A December 1998 x-ray of the right knee revealed no osseous 
abnormalities, and there is no other evidence that the 
veteran has arthritis of the right knee, so application of 
rating criteria relating to arthritis, or to dual ratings for 
a knee when there is both arthritis and instability, is not 
warranted.  38 C.F.R. §§ 4.45(f), 4.71a, Diagnostic Codes 
5003, 5010 (2002); VAOPGCPREC 9-98 and 23-97.



D.  Left knee

The RO assigned the veteran's service-connected gout and 
degenerative arthritis of the left knee an initial 10 percent 
rating under Diagnostic Codes 5017 and 5257.  In its August 
2001 decision, the Board did not increase the 10 percent 
rating for gout and degenerative arthritis of the left knee, 
but did assign a separate 10 percent rating under Diagnostic 
Code 5257 for instability of the left knee.  The Court 
vacated the Board's decision only to the extent that it 
denied an increased rating.  Thus, the Board will now 
consider whether a rating higher than that assigned in its 
August 2001 is warranted.

During a June 1997 outpatient visit, the veteran reported 
that he could not exercise secondary to degenerative 
arthritis in the knees.  Examination of the left knee in 
March 1998 revealed that the veteran, having undergone his 
partial left meniscectomy in September 1997, was wearing a 
brace.  The brace was removed for the examination, which 
revealed no effusion, erythema, or bursitis.  There was 
tenderness at the medial and lateral joint line.  However, 
the knee was stable.

In a June 1998 letter, a private treating physician indicated 
that range of motion in both knees was limited by pain.  
During a local hearing in April 2001, the veteran emphasized 
that he had swelling in his left knee.

The veteran also wore a left knee brace during his November 
1998 examination. Examination at that time revealed no 
limitation of motion. However, the left knee was demonstrably 
loose with a positive drawer's sign, apparently indicative of 
left anterior cruciate deficiency.  The veteran complained of 
left knee pain, during private outpatient treatment for 
cancer in October 1999 and December 1999. 

During a May 2000 VA outpatient visit, the veteran stated 
that he continued to have significant pain from his knees 
(more on the left) and that he wore a brace on his left knee.  
He took two tablets every 8 hours for pain.  He denied having 
any swelling, redness, or muscle pain, however.

At his July 2002 VA examination, the veteran's left knee had 
a range of motion from minus 10 to 90 degrees and displayed 
swelling of +1/4.  With a five-pound weight on his left 
ankle, he would go only from minus 20 to 90 degrees.  He did 
have good stability of the knee, however.  The left knee had 
significant narrowing of the articular cartilage space seen 
while the right knee had normal articular cartilage space.  
There was no lytic lesion over the left knee and this 
appeared just to be a degenerative arthritic type of problem 
and not necessarily related to gout.  While walking, the 
veteran did display a limp on the left leg from the knee.  

At his September 2002 VA examination, the left knee "came 
out" actively to 0 degrees, but at minus 10 degrees of 
extension, the veteran started to have pain.  He actively 
went from 0 to 100 degrees, but started to have pain at 95 
degrees.  Passively, he could be brought to 105 degrees with 
increased pain.  He appeared to have left quadriceps weakness 
with +3/4.  The left knee also appeared to have a +4/5 
weakness of the hamstring when he flexed his knee against 
resistance.  

The veteran's left knee disability is characterized by 
complaints of pain.  However, there has been no compensable 
limitation of motion on examination, and, notwithstanding the 
veteran's complaints of pain, the claims file does not reveal 
a disability analogous to limitation of motion consistent 
with a higher rating.  For instance, the veteran does not 
complain of fatigability, and although a private physician 
made reference to limitation of motion due to pain, that 
statement and the remaining medical evidence does not suggest 
that the resulting limitation is so great that it warrants a 
20 percent rating.

The Board concludes that with respect to gout and 
degenerative arthritis of the left knee, the veteran's 
disorder results in disability that is analogous to 
limitation of motion no greater than flexion limited to 45 
degrees or extension limited to 10 degrees.  A higher rating 
based upon limitation of motion, therefore, is not warranted, 
and has not been warranted since the initial grant of service 
connection.  

As for the instability, although a positive drawer sign was 
noted in November 1998, stability of the knee was described 
as "good" in July 2002.  None of the records of treatment 
or examination demonstrate the presence of subluxation or 
lateral instability of the left knee that would equate to 
"moderate" impairment under Diagnostic Code 5257.  The 
veteran walked with brace at his examinations in March 1998 
and November 1998 (at the latter examination, the knee was 
demonstrably loose).  However, his complaints both during 
examination and during the hearing have not suggested that 
instability in the left leg is more than slight.  Indeed, his 
knee was found to be stable during the examinations in March 
1998 and July 2002.  Therefore, a separate rating higher than 
10 percent rating under Diagnostic Code 5257 is not warranted 
for instability of the left knee.  

E.  Right foot and left foot

By its August 1999 rating decision, the RO granted service 
connection for gout of and calcaneal spurs of the right and 
left feet, and assigned an initial 10 percent rating for each 
foot under Diagnostic Codes 5017-5284.  

Under Diagnostic Code 5284, foot injuries warrant a 10 
percent rating if moderate, a 20 percent rating if moderately 
severe, and a 30 percent rating if severe. 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2002).

Examination of the feet in March 1998 revealed some 
tenderness over the area of the great toes, bilaterally, with 
large osteophytes, which were causing "some pain." There 
was also limitation of motion, although the veteran 
reportedly still had "function range of motion" of each 
great toe.  The June 1998 letter from a private physician, 
which addresses symptoms associated with the knees and hands, 
does not identify any limitation of function of the feet.

Although the veteran complained of foot pain and swelling 
associated with walking during his April 2001 hearing, VA 
treatment records, which document complaints of knee pain, do 
not document similar foot complaints.  

At his July 2002 examination, no redness or gross abnormality 
of either foot was found.  He had full extension of his great 
toes, but flexion at the MP joint of both great toes was 
restricted to 30 degrees (he had some pain when he passively 
flexed his MP joint beyond that).  There were no 
abnormalities of the lesser toes, nor any redness or swelling 
of the toes.  On weightbearing, he had a pes planus deformity 
which is flexible when he tried to stand on his toes.  The 
arch was reconstituted.  He had pain in the MP joint when he 
tried to walk on his toes, but could stand on his heels 
alright.  There was no pain over the heel or the plantar 
surface, and he had no callosity or callus formations over 
the heels.  He did have a limp on the left leg from the knee.  
He did not appear to have a limp due to the foot, but he did 
have a pes planus deformity and appeared to have the 
weightbearing line of the great toe go to the medial side of 
his great toe on walking.  The Achilles tendon appeared to 
have some medial inward positioning on weightbearing.  
  
X-rays of the feet revealed some lytic lesions over the 
medial aspect of the metatarsal head of the left foot, but 
not of the right foot.  There was no loss of joint spaces of 
the foot, and he had good alignment  The tarsal bones were 
normal, although bilateral heel spurs were present.  

The VA examiner noted that the veteran used a cane.  His 
abnormal gait was basically due to his knee and, to a lesser 
extent, to the metatarsophalangeal joint of both toes which 
appeared to have some soreness.  He further noted that the 
veteran was limited in walking and said he could walk only 
about one-quarter of a mile before having to sit down. The 
examiner further recommended that the veteran should not 
squat, climb, stand for a prolonged time, or walk for more 
than an hour without rest.  
 
At his September 2002 VA examination, the veteran had no 
swelling of either foot.  There were no abnormal bunions or 
calluses of the foot.  On standing, he did have pes planus 
deformity but on standing on his toes, this was considered a 
flexible type of flat foot.  There was some pain on firm 
palpation over the right plantar surface of the heel but not 
over the left side.  He had the ability to walk without a 
limp.  There was no ankylosis present in any of the joints of 
the foot.  He had full range of motion of all the toes 
without any flexion deformities.  He was using a cane, but he 
said that this was mainly for his left knee and for security 
purposes.    


This examination report, together with the lack of reference 
to foot disability in the June 1998 letter and the limited 
findings elicited during outpatient treatment and the July 
2002 VA examination, suggest that any disability of either 
foot is not more than moderate, and has not been so since the 
initial grant of service connection.  Therefore, a rating in 
excess of 10 percent is not warranted for either foot under 
Diagnostic Code 5284, since the initial grant of service 
connection.  

II. VCAA

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claim under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); and Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and its implementing regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

The veteran's claims for increased ratings did not require a 
particular application form.  Thus, there is no issue as to 
provision of a form or instructions for applying for these 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  The 
veteran was sent development letters in October 1997 and 
February 1998, notice of a rating decision in September 1999, 
a statement of the case in January 2000, a supplemental 
statement of the case in October 2000, a Board decision and 
remand in August 2001, the Joint Motion for Remand and CAVC 
Order in April 2002, and a development letter in November 
2002.  Moreover, the veteran and his representative were 
advised as to the new rating criteria concerning evaluation 
of service connected hand disabilities by a December 2002 
letter from the Board.  In addition, the veteran was provided 
with a transcript of the Board hearing in May 2001, and 
informed that he could submit additional evidence and 
argument to the Board in May 2002, following the Court's 
remand.  These documents - collectively - listed the evidence 
considered, the legal criteria for determining whether higher 
ratings could be granted, and the analysis of the facts as 
applied to those criteria, thereby adequately informing the 
veteran of the information and evidence necessary to 
substantiate his claims.  These documents also indicated the 
evidence that VA had obtained and had not obtained to 
substantiate his claims.  

The Board acknowledges that the veteran's representative 
requested, in December 2002, that the Board "explain what 
evidence the Board will get to substantiate the claim and 
what evidence the appellant should get to substantiate his 
claim pursuant to the VCAA" if the Board denies any of the 
claims.  The Board also acknowledges that VA has not sent a 
letter that specifically sets out, in one document, "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant."  
38 C.F.R. § 3.159(b)(1).  

Nonetheless, all of the documents and correspondence from VA, 
taken as a whole, do inform the veteran and his attorney of 
any "information and evidence" that the veteran was asked 
to supply and any "information and evidence" that VA has 
obtained, or attempted to obtain.  The veteran has indicated 
that he has no further evidence to supply - most recently by 
the attorney's December 2002 letter - and, as discussed 
below, VA has obtained all the evidence that is available and 
pertinent, and has subjected the veteran to at least three 
examinations in attempts to comply with the detailed Joint 
Motion granted by the Court.  

Particularly in light of the veteran's terminal illness, the 
Board concludes that further delay in this appeal to send yet 
another letter to the veteran and his attorney in order to 
set out, in one document, "which information and evidence, 
if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant" would be to elevate form 
over substance.  The Joint Motion granted by the Court did 
not indicate that there was any defect in notification 
required by the VCAA that needed to be addressed.  Nor did 
the Court identify any such defect in granting the Joint 
Motion and vacating and remanding the Board's prior decision.  

This case differs from Quartuccio v. Principi, 16 Vet. App. 
183 (2002), in that there is no further development or duty 
to assist that has not been performed.  The Board does not 
find any prejudice to the appellant in the absence of one 
document setting forth "which information and evidence, if 
any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant."  In fact, the Board notes 
that it is prejudicial to this terminally ill appellant to 
delay the decision in his case further merely to tell him, 
once again, in one document, that VA would make reasonable 
efforts to obtain relevant evidence such as private medical 
records, employment records, or records from state or local 
government agencies, and would make as many requests as 
necessary to obtain records from Federal agencies, unless we 
decide it is futile to continue to ask for the records or 
conclude the records do not exist; and that the veteran 
should tell us about any additional information or evidence 
that he wants us to try to get for him, including enough 
information so that we can request any such records, and 
obtain and submit any lay statements that would support his 
claims.  The veteran has already been informed of this.  He 
deserves a decision without further delay.

VA must make, and has made, reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. §  5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
veteran adequately identifies to the Secretary and authorizes 
the Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  In this case, 
the RO has obtained the veteran's service medical records, 
and VA and private treatment records, as well as records from 
the Social Security Administration (which were associated 
with the claims file in August 2000). 

On April 10, 2001, a hearing was held in Washington, D.C., 
before the undersigned, who is a member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to  38 U.S.C.A. § 7107(c) (West 2002).  The 
veteran has been provided with a transcript of this hearing.

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §  5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent VA examinations in March 1998, 
November 1998, July 2002, September 2002, and October 2002.  
The report of these examinations (as well as those of other 
relevant examinations previously conducted) have been 
obtained and reviewed by the Board.

The veteran, through his attorney, filed a motion for 
advancement of his case on the Board's docket in April 2002, 
because of serious illness due to metastatic adenocarcinoma 
of the colon.  This motion was granted by the undersigned 
Board member in May 2002.  In a December 1992 letter, the 
veteran's attorney wrote that the veteran had no additional 
evidence to add, and requested that the Board issue a 
decision as soon as possible in this case, because "[t]ime 
is of the essence . . ." 


The Board concludes that the applicable requirements of the 
VCAA have been substantially met by VA, and that there are no 
areas in which further development may be fruitful.  
Particularly in light of the veteran's current state of 
health, there would be no possible benefit to remanding this 
case again to the RO, or to otherwise conduct any other 
development or notification actions.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

Furthermore, adjudication of this appeal, without referral to 
the RO for initial consideration under VCAA, poses no harm or 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the veteran because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.


ORDER

A rating in excess of 10 percent for gout and degenerative 
arthritis of the right hand is denied.  

A rating in excess of 10 percent for gout and degenerative 
arthritis of the left hand is denied.  

A rating in excess of 10 percent for gout of the right knee 
is denied.

A rating in excess of 10 percent for gout and degenerative 
arthritis of the left knee is denied.


A rating in excess of 10 percent for instability of the left 
knee is denied.

A rating in excess of 10 percent for gout and calcaneal spurs 
of the left foot is denied.

A rating in excess of 10 percent for gout and a calcaneal 
spur of the right foot is denied.



		
Mary Gallagher
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

